Although I concur in the opinion and judgment, some additional observations are pertinent.
First, the effect of the Bexley ordinance attempting to limit jurisdiction of the Bexley Civil Service Commission does not constitute an exercise of homerule powers but, instead, an attempt to regulate civil service remedies of school district employees, a subject upon which the Bexley City Council has no power to legislate. The underlying issue, not *Page 193 
raised by the parties, is whether the General Assembly may require a city to provide civil service commission services to a city school district.
However, R.C. 124.40 specifically provides that the civil service function for a city school district shall be provided by the municipal civil service commission. If the present Bexley Civil Service Commission is not required to provide that service, it would be necessary that two Bexley Civil Service Commissions be appointed — one pursuant to the Bexley Charter and one pursuant to R.C. 124.40, to be appointed by the State Personnel Board of Review if the mayor fails to do so. There is nothing in the Bexley Charter called to the attention of this court which contemplates that two commissions be appointed. Moreover, it has been held that the General Assembly may impose state duties upon a city officer. See State, ex rel. Dollison, v. Reddy (1978),55 Ohio St.2d 59 [9 O.O.3d 67], and State, ex rel. Leis, v.Panioto (1982), 1 Ohio St.3d 10. In addition, R.C. 124.54
contemplates that the board of education may pay the city for the service.
Second, no charter provision authorizing the Bexley City Council to pass the ordinance in question has been cited. Section 55 of the Bexley Charter makes state law applicable if not in conflict with the charter or "ordinances of Council passed thereunder." For a conflict to exist, the ordinance must be one that council is authorized by the charter to adopt. There is no contention that the Bexley Charter authorized council to adopt an ordinance to limit the jurisdiction of the civil service commission over school district employees, even if the charter could properly so provide.
Accordingly, for the reasons stated in the opinion of the court and the additional reasons stated herein, I concur in the opinion and judgment. *Page 194